         Case 1:20-cv-06134-RA-KNF Document 43 Filed 06/02/21 Page 1 of 2




                                                June 2, 2021
Scott Wenner
Direct Dial 212-973-8115
Direct Fax 212-972-8798
E-Mail: swenner@schnader.com


Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshal U.S. Courthouse
40 Foley Square
New York, NY 10007

                   RE:         Shkreta v. Colonnade Management Corporation, et al.
                               Civil Action No. 20-cv-6134

Dear Judge Abrams:

                We write on behalf of Defendants Colonnade Management Corporation,
Columbus Properties Inc. and John DiMurro in brief response to the letter submitted by counsel
for Plaintiff Xhejni Shkreta on May 28 in the matter referenced above. That letter (ECF No. 39)
reiterates an argument stated in opposition to that part of Defendants’ Motion of April 16, 2021
(ECF No. 34) seeking judgment on the pleadings on Plaintiff’s Fifth Cause of Action for
violation of the New York City Human Rights Law (“NYCHRL”) for failure to state a claim of
caregiver discrimination.

                Unfortunately, Plaintiff’s letter accurately observes that Defendants did not file a
memorandum in reply to Plaintiff’s opposition to its motion. However, that was not an
intentional omission on my part. For reasons for which I assume full responsibility, I was not
aware that Plaintiff had filed opposition until after the due date for a reply brief already had
passed. I advised Plaintiff’s counsel of that fact by email on May 19, noting that I did not plan to
seek leave to file a late reply. Review of counsel’s May 28 letter, however, prompts this
response.

                We believe the case on which Plaintiff principally relies, Dervisevic v.
Wolfgang’s Steakhouse, Inc., 2019 U.S. Dist. LEXIS 203616 (S.D.N.Y. November 22, 2019)
would, under appropriate circumstances, justify a dismissal without prejudice of the Fifth Cause
of Action for lack of supplemental jurisdiction. However, there are two facts present here that
distinguish the plaintiff’s request here from Dervisevic. Initially, in Dervisevic the question
whether the court could exercise supplemental jurisdiction over the plaintiff’s state law
discrimination claim was raised sua sponte by the court in an order to show cause. It was not an
attempt by the plaintiff to urge the court to dismiss her own cause of action due to lack of




                                                                                     PHDATA 7780718_1
       Case 1:20-cv-06134-RA-KNF Document 43 Filed 06/02/21 Page 2 of 2



Hon. Ronnie Abrams
June 2, 2021
Page 2



jurisdiction while a motion to dismiss that cause of action filed by the defendant was pending, as
is the case here. In the other cases cited in Plaintiff’s opposition, dismissal for lack of
supplemental jurisdiction was sought by the adverse party in motions that did not attack their
own cause of action.1

                Secondly, in none of the authorities Plaintiff cited in her opposition was there a
pending motion to dismiss the cause of action at issue for failure to state a claim, which the court
was asked to ignore by dismissing the claim without prejudice instead. Defendants’ motion
sought dismissal of both the Fourth and Fifth Causes of Action contemporaneously. Plaintiff
maintains that while her Fourth Cause of Action under the Family and Medical Leave Act
(“FMLA”) was included in her Complaint, the Court could exercise supplemental jurisdiction
over her NYCHRL claim for caregiver discrimination. However, she asserts, once Plaintiff
conceded that the FMLA did not apply to Colonnade and Columbus, the Court lost its
jurisdiction to adjudicate Defendants’ motion to dismiss her caregiver discrimination claim even
though it was part of the same motion. Plaintiff’s contention, which hinges the Court’s
jurisdiction to decide both parts of a motion to dismiss two claims on which part it decides first,
is arbitrary and makes little practical sense. Here, it seeks the Court’s sanction of what certainly
looks like a “sandbag”: an offer stipulate to dismissal of a failed claim in order to use that
dismissal to dodge a ruling on a motion filed prior to the stipulation to dismiss a different claim,
rendering that motion a complete waste of Defendants’ time and resources.

                In sum, Defendants’ failure to file a reply to Plaintiff’s opposition papers was not
acquiescence as it was not intentional. Plaintiff’s May 28 letter urging the Court to dismiss her
NYCHRL claim without prejudice, and without ruling on Defendants’ pending motion to
dismiss, so Plaintiff can require the Defendants simultaneously to defend a second action in state
court, should be rejected. And, for reasons already stated in its motion for partial judgment on
the pleadings, the Fifth Cause of Action should be dismissed for failure to state a claim.

                                                      Yours very truly,



                                                      Scott Wenner
SJW                                                   Attorney for Defendants

1
 In Guerra v. Trece Corp., 2020 U.S. Dist. LEXIS 223309 (S.D.N.Y. November 30. 2020) on
which Plaintiff also relies, dismissal for lack of supplemental jurisdiction was sought on motion
by the defendant—again, not by the plaintiff. The same was true in Hahn v. Rocky Mt. Express
Corp., 2012 U.S. Dist. LEXIS 100466 (S.D.N.Y. June 16, 2012), while in Torres v. Gristede's
Operating Corp., 628 F. Supp. 2d 447 (S.D.N.Y. 2008), dismissal of a counterclaim of the
defendant was sought in the plaintiff’s motion to dismiss.



                                                                                     PHDATA 7780718_1
